FOR PUBLICATION


                                                          FILED
                                                       Jan 20 2012, 9:25 am
ATTORNEY FOR APPELLANT:
                                                               CLERK
                                                             of the supreme court,
BRIDGETTE F. GREENE                                          court of appeals and
                                                                    tax court

Elkhart, Indiana




                             IN THE
                   COURT OF APPEALS OF INDIANA

JOSE CASTILLO-AGUILAR,                       )
                                             )
     Appellant-Defendant,                    )
                                             )
             vs.                             )       No. 20A04-1003-CR-195
                                             )
STATE OF INDIANA,                            )
                                             )
     Appellee-Plaintiff.                     )


                   APPEAL FROM THE ELKHART SUPERIOR COURT
                        The Honorable Stephen R. Bowers, Judge
                            Cause No. 20D02-0907-FC-106


                                  January 20, 2012

                            OPINION - FOR PUBLICATION


MAY, Judge
         Jose Castillo-Aguilar was charged with Class C felony forgery1 for providing a false

name to obtain employment. Police obtained the name of Castillo-Aguilar’s employer from

an “Information Sheet,” (State’s Ex. 1), he was given at the Goshen Police Department

following his arrest for driving without a license. Castillo-Aguilar alleges he should have

received a Miranda2 warning prior to filling out that Information Sheet and, therefore, all

evidence collected based on his answers should be suppressed. The trial court denied his

motion to suppress, and we accepted jurisdiction over Castillo-Aguilar’s interlocutory appeal.

    We reverse.

                          FACTS AND PROCEDURAL HISTORY

         When police stopped him for a cracked windshield, Castillo-Aguilar, who speaks little

English, indicated he did not have a driver’s license or insurance. When asked for

identification cards, he provided cards that contained two different names. The officer

arrested Castillo-Aguilar for driving without ever receiving a license3 and transported him to

the police station to determine his identity.

         At the station, the officer gave Castillo-Aguilar an “information sheet” to fill out. The

sheet requested, in Spanish with English translation, the following information: full name,

nicknames, complete address, telephone number, social security number, age, birthday, birth

location, nationality, time living in Goshen, the name of his car insurance company, and the

name and location of his employer. (Id.) No one gave Castillo-Aguilar a Miranda warning


1
  Ind. Code § 35-43-5-2(b).
2
  Miranda v. Arizona, 384 U.S. 436 (1966), reh’g denied.
3
  Ind. Code § 9-24-18-1.
                                                   2
before he filled out this form.4

          The arresting officer gave the Information Sheet to a detective for investigation into

whether Castillo-Aguilar was using a false name for employment purposes. The detective

contacted the employer Castillo-Aguilar listed, and the employer identified Castillo-Aguilar

as an employee named Gilberto Beltran. Further investigation revealed Castillo-Aguilar

submitted an I-9 employment form5 containing a false name.

          Based on that false documentation, the State charged Castillo-Aguilar with Class C

felony forgery. Castillo-Aguilar filed a motion to suppress his answers on the Information

Sheet and all evidence collected thereafter, because he was not given his Miranda rights prior

to completing the form. After a hearing, the trial court denied his request.

                                  DISCUSSION AND DECISION

          The State did not file an appellee’s brief. Therefore, we apply a less stringent

standard of review whereby we may reverse if Castillo-Aguilar establishes prima facie error.

    See Parker v. State, 822 N.E.2d 285, 286 (Ind. Ct. App. 2005). Prima facie error is “error at

first sight, on first appearance, or on the face of it.” Id. We apply this rule not to benefit

Castillo-Aguilar, but to relieve us of the burden of controverting his arguments. See id. We

are not relieved, however, of our obligation to properly decide the law as applied to the facts

of the case. Gamble v. State, 831 N.E.2d 178, 185 n.4 (Ind. Ct. App. 2005), trans. denied.


4
 Castillo-Aguilar alleges a Spanish version of the Miranda form was available in the tray next to where the
officer obtained the Information Sheet that he gave to Castillo-Aguilar, and thus readily accessable to give to
Castillo-Aguilar to read. (See Tr. at 20-21.)
5
 An I-9 form is used by the Federal Government to confirm an individual’s eligibility to work in the United
States. http://www.uscis.gov/files/form/i-9.pdf (last visited December 20, 2011).
                                                      3
       We review the denial of a motion to suppress evidence in a manner similar to

allegations of insufficient evidence. Taylor v. State, 689 N.E.2d 699, 702 (Ind. 1997). We

do not reweigh the evidence, and we consider conflicting evidence most favorable to the trial

court’s ruling. Id. However, unlike the typical sufficiency of the evidence case where we

consider only the evidence favorable to the judgment, in reviewing a denial of a motion to

suppress, we also must consider the uncontested evidence most favorable to the defendant.

Fair v. State, 627 N.E.2d 427, 434 (Ind. 1993).

       Castillo-Aguilar argues he should have been given Miranda warnings prior to filling

out the Information Sheet, because the questions thereon, specifically where he worked, were

used to elicit an incriminating response that was later the basis for the charges against him.

Castillo-Aguilar argues, based on the totality of the circumstances, the question regarding his

place of work was used for investigative, not informational, purposes.

       “[T]he prosecution may not use statements, whether exculpatory or inculpatory,

stemming from custodial interrogation of the defendant unless it demonstrates the use of

procedural safeguards effective to secure the privilege against self-incrimination.” Miranda

v. Arizona, 384 U.S. 436, 444 (1966), reh’g denied. Those procedural safeguards include an

advisement the accused has the right to remain silent; anything he says or does may be used

against him; he has a right to attorney; and if he cannot afford one, an attorney will be

appointed for him. Id. at 479. Miranda warnings are required only when the accused is in

custody and subjected to interrogation. White v. State, 772 N.E.2d 408, 412 (Ind. 2002).

       There is no question that Castillo-Aguilar was in custody, as Officer McCloughen

                                              4
testified he placed Castillo-Aguilar under arrest. The question we must resolve is whether

Castillo-Aguilar was subjected to “interrogation” when he was asked to fill out the

Information Sheet after arriving at the police station.

       Under Miranda, “interrogation” includes express questioning and words or actions by

police that the police know are reasonably likely to elicit an incriminating response. Id.

Routine questions for the purpose of identification, such as name, address, height, and weight

are not within the purview of Miranda. Loving v. State, 647 N.E.2d 1123, 1126 (Ind. 1995).

At the hearing, the State argued the information was used for booking purposes only, and

thus Miranda warnings were not required.

       At the traffic stop, Officer McCloughen found two pieces of identification in Castillo-

Aguilar’s wallet, and each piece of identification contained a different name. Officer

McCloughen testified he took Castillo-Aguilar into custody because he could not

communicate with Castillo-Aguilar at the scene of the traffic stop, as Castillo-Aguilar spoke

only Spanish and Officer McCloughen spoke only English. Officer McCloughen took

Castillo-Aguilar “to the Goshen Police Department to follow up to make sure subject has not

been using more than one (1) name,” (Tr. at 12), and he took him there “for purposes of

investigation and not for processing paperwork.” (Id.) When asked why he did not read

Castillo-Aguilar his Miranda rights, Officer McCloughen testified, “I didn’t ask him

questions.” (Id.)

       The State argued during the suppression hearing the employment question appeared

on the Information Sheet for purposes of locating the accused should a warrant be issued for

                                              5
his arrest. However, Castillo-Aguilar correctly notes other questions on the Information

Sheet, including, “How long have you lived in Goshen?” and “Name of car insurance

company” (State’s Ex. 1) suggest the answers would be used for investigative, not

administrative purposes, and therefore fall outside the booking exception discussed in

Loving.

       To determine if police action is intended to undermine the protections set forth in

Miranda, we look to the totality of the circumstances. State v. Keller, 845 N.E.2d 154, 166

(Ind. 2006). “Limited and focused inquiries on the part of police normally attendant to arrest

and custody do not constitute custodial interrogation.” Curry v. State, 643 N.E.2d 963, 977

(Ind. Ct. App. 1994), reh’g denied, trans. denied. Even if a question regarding a person’s

place of employment might be needed to determine where a warrant could be served, the

other questions on the Information Sheet about length of residence and name of car insurance

company, when combined with the fact Officer McCloughan took Castillo-Aguilar into

custody for investigative purposes, demonstrate Castillo-Aguilar was subjected to

interrogation. Cf. Deckard v. State, 670 N.E.2d 1, 5 (Ind. 1996) (Miranda warnings not

required when officer asked Deckard his name and age).

       As Castillo-Aguilar was subjected to interrogation by the questions on the Information

Sheet, he should have been given Miranda warnings. As he was not, the answers he

provided on the Information Sheet, and evidence collected as a result of those answers,

should be suppressed. See, e.g., King v. State, 844 N.E.2d 92, 97 (Ind. Ct. App. 2005)

(“Because King was subjected to a custodial interrogation without the benefit of the Miranda

                                              6
warning, the pre-Miranda statements are inadmissible and should be suppressed.”). Castillo-

Aguilar has demonstrated prima facie error, and we accordingly reverse the denial of his

motion to suppress.

      Reversed.

FRIEDLANDER, J., and MATHIAS, J., concur.




                                            7